Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-15 and 21-22 are pending
Claims 2 and 16-20 are canceled

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1, 3-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. US 2005/0020463 (US’463) in view of Angst et al. US 2009/0239777 (US’777).

Regarding claims 1, 3-9, and 13-15, US’463 teaches a cleaning solution for cleaning a substrate for semiconductor devices and a cleaning method using the said cleaning solution. The cleaning solution highly clean the surface of the substrate without occurrence of corrosion by removing fine particles (abrasive particles) and organic contaminants which are adhered onto the surface of the substrate including abrasive aluminum oxide (alumina) particles, with regard to claims 1 and 13 (abstract, para. 2, 17-18). US’463 further teaches the cleaning method of the present invention may be preferably used in combination with the physical cleaning method, for example, mechanical cleaning method such as scrub-cleaning using a cleaning brush or megasonic cleaning method. The cleaning after CMP is preferably conducted using a brush made of resins (post-chemical-mechanical-processing cleaning brush) (para. 99). The resin material of the brush may be optionally selected, for example, the brush may be prepared from PVA (polyvinyl alcohol, polymeric surface with regard to claims 1, 4 and 5). That is, in a first aspect of the present invention, there is provided a cleaning solution for cleaning a substrate for semiconductor devices, comprising at least the providing a cleaning solution having a pH in a range from 1 to 4, with regard to claim 1 and wherein the cleaning solution has a pH in a range from about 2 to 3.5, with regard to claim 3). The cleaning solution can include amino acids such as glycine (para. 57-59) (the cleaning solution comprising: particle removal agent, with regard to claim 1, wherein the particle removal agent includes one or more hydrogen bonding groups, with regard to claim 6, wherein the hydrogen bonding groups are an amino group, with regard to claim 7, wherein the particle removal agent is: an amino acid compound, with regard to claim 8 and wherein the particle removal agent is: glycine, with regard to claim 9). The cleaning solution further includes citric acid (para. 54) (the cleaning solution comprising: cleaning agent, with regard to claim 1, wherein the cleaning agent comprises one or more of a chelating agent, with regard to claim 14 and wherein the cleaning agent comprises citric acid, with regard to claim 15). The substrate adhered with particles are subjected to brush-scrub cleaning using a brush made of PVA to remove the particles therefrom (removing abrasive particle residue by contacting the polymeric surface with the cleaning solution) (para. 107). Therefore, US’463 teaches a method of removing abrasive particles, the method comprising: providing a post-CMP cleaning brush having a polymeric surface and having abrasive particle residue at the polymeric surface, providing a cleaning solution having a pH in a range from 1 to 4, the cleaning solution comprising: cleaning agent and particle removal agent, and removing abrasive particle residue by contacting the polymeric surface with the cleaning solution, with regard to claim 1, wherein the cleaning solution has a pH in a range from about 2 to 3.5, with regard to claim 3, wherein the polymeric surface includes polymer that contains hydrogen bonding groups, with regard to claim 4, wherein the polymer is made from monomer that comprises a vinyl alcohol monomer, with regard to claim 5, wherein the particle removal agent includes one or more hydrogen bonding groups, with regard to claim 6, wherein the hydrogen bonding groups are an amino group, with regard to claim 7, wherein the particle removal agent is: an amino acid compound, with regard to claim 8 and wherein the particle removal agent is: glycine, with regard to claim 9, wherein the abrasive particles are selected from: alumina particles, with regard to claim 13, wherein the cleaning agent comprises one or more of a chelating agent, with regard to claim 14 and wherein the cleaning agent comprises citric acid, with regard to claim 15.

US’463 does not teach removing abrasive particles from a post-chemical- mechanical-processing (post-CMP) cleaning brush and removing abrasive particle residue from the polymeric surface, with regard to claim 1.

US’777 teaches an cleaning composition and process for cleaning post-chemical mechanical polishing (CMP) residue and contaminants from a microelectronic device having said residue and contaminants thereon (abstract). US’777 further teaches the invention relates to removal composition comprising at least one amine, at least one quaternary base, at least one antioxidant, optionally at least one alcohol and optionally at least one additional corrosion inhibitor, wherein said removal composition is suitable 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’463 to include removing abrasive particles from a post-chemical- mechanical-processing (post-CMP) cleaning brush and removing abrasive particle residue from the polymeric surface with regard to claim 1 because US’777 teaches tool parts such as post CMP scrub brushes are contaminated by the same residual and particulate material that is to be removed from the microelectronic device and that the same cleaning solution used to clean the microelectronic device can be used to clean the scrub brush and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).
	

Regarding claims 10-12, the modified method of US’463 teaches the method of claim 1 of removing abrasive particles from a CMP processing brush.

US’463 is silent with regard to the material of the abrasive particles and specifically, wherein the abrasive particles exhibit a positive charge at the pH of the cleaning solution, with regard to claim 10, wherein the abrasive particles include hydrogen 3 bonding groups at surfaces of the particles, with regard to claim 11, wherein the hydrogen bonding group is a silanol (SiOH) group, with regard to claim 12.

US’777 further teaches abrasive particles for CMP can include silica (para. 38). US’463 teaches that the cleaning composition can be used to remove silicon oxide particles (para. 102-103). Therefore, the combined teachings of US’463 and US’777 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’463 to include wherein the abrasive particles exhibit a positive charge at the pH of the cleaning solution, with regard to claim 10, wherein the abrasive particles include hydrogen 3 bonding groups at surfaces of the particles, with regard to claim 11, wherein the hydrogen bonding group is a silanol (SiOH) group, with regard to claim 12 because the combined teachings of US’463 and US’777 teaches that the cleaning composition can be used to clean CMP residuals that includes silica and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 21, the modified method of US’463 teaches the method of claim 1 of removing abrasive particles from a CMP processing brush. US’463 further teaches the concentration of the complexing agent (particle removal agent) in the cleaning solution may be optionally selected according to kind and amount of metal impurities as contaminants and a cleaning degree required for the surface of the substrate, and is usually 1 to 10000 ppm, preferably 5 to 1000 ppm, more preferably 10 to 200 ppm (0.001wt%-0.02wt%). When the concentration of the complexing agent is too low, it may be difficult to attain a contaminant-removing effect and a re-adhesion preventing effect by the complexing agent. When the concentration of the complexing agent is too high, the use of such a high-concentration complexing agent is economically wherein the cleaning solution comprises not more than 8 wt% of the particle removal agent.

Regarding claim 22, the modified method of US’463 teaches the method of claim 14 of removing abrasive particles from a CMP processing brush.

US’463 is silent with regard to the wherein the cleaning solution comprises not more than 7 wt% of the chelating agent or organic solvent.

US’463 further teaches the concentration of the organic acid (cleaning agent/chelating agent) contained in the cleaning solution may be appropriately determined, and is preferably controlled such that the pH value of the acid cleaning solution is 1 to 5. When the organic acid concentration is too low, namely the pH value of the cleaning solution is not sufficiently low, it may be difficult to attain a good cleanability for removal of contaminants as well as re-adhesion preventing effect as aimed by the present invention. On the other hand, even though the organic acid concentration is too high, the effect corresponding to decrease in the pH value is no longer attained, and rather the use of such a high organic acid concentration is uneconomical. In addition, the surface of the substrate tends to be corroded with such a high-concentration acid. Therefore, the pH value of the acid cleaning solution is preferably 2 to 3 (para. 56). Therefore, US’463 teaches that the amount of organic acid 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’463 to include wherein the cleaning solution comprises not more than 7 wt% of the chelating agent or organic solvent because US’463 teaches that the amount of organic acid should be high enough to achieve the desired pH to attain a good cleanability for removal of contaminants as well as re-adhesion preventing effect but not too high  to be uneconomical and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
	




Response to Arguments
Applicant's arguments filed 11-10-21 have been fully considered but they are not persuasive. 

In response to applicant's argument that Angst cannot overcome the deficiencies of Ikemoto since the cleaning compositions are completely different because they have different pH values, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Angst teaches tool parts such as post CMP scrub brushes are contaminated by the same residual and particulate material that is to be removed from the microelectronic device and that the same cleaning solution used to clean the microelectronic device can be used to clean the scrub brush. Since the cleaning solution is selected for the material needing to be removed and the materials and the tool parts exposed to the cleaning solution/contamination the teachings of Angst combined with the teachings of Ikemoto would motivate one of ordinary skill in the art to utilize the cleaning solution that is known to work for cleaning the contamination present and designed to operate with the tool parts used with the cleaning solution. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’463 to include removing abrasive particles from a post-chemical- mechanical-processing (post-CMP) cleaning brush and removing abrasive particle residue from the polymeric surface with regard to claim 1 because US’777 teaches tool parts such as post CMP scrub brushes are contaminated by the same residual and particulate material that is to be removed from the microelectronic device and that the same cleaning solution used to clean the microelectronic device can be used to clean the scrub brush and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	






/ERIN F BERGNER/Examiner, Art Unit 1713